Citation Nr: 1210919	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tuberculosis (claimed as positive tuberculosis test).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2010.  A statement of the case was issued in May 2010, and a substantive appeal was received in May 2010.

The Veteran testified before a Board hearing in October 2011.  The transcript of this hearing is associated with the claims-file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records document, as acknowledged by the RO during the adjudication of this case including in the April 2010 statement of the case, that the Veteran tested positive for tuberculosis and purified protein derivative (PPD) during military service (documented in March 1983 treatment notes).  The Veteran was afforded a VA examination in connection with this appeal in January 2010, and the examination report reflects that the Veteran had "no current complaints regarding his respiratory status" at that time. The report's diagnostic conclusions accordingly found that he had "no current respiratory complaints at this time."  The RO has denied the claim, including in the April 2010 statement of the case and subsequent supplemental statement of the case, based upon concluding that a positive PPD test is not considered a disability, in and of itself, for which service connection may be awarded and finding that the Veteran did not otherwise have manifestations of pertinent respiratory disease.

The Veteran's written contentions throughout much of the course of this appeal acknowledged that he was not symptomatic with respiratory problems.  However, importantly, the Veteran's testimony at his October 2011 Board hearing specifically and repeatedly indicated that he had recently developed significant respiratory symptoms.  The Veteran stated that "I seem to be getting hoarse and spitting blood...."  Near the conclusion of the hearing, when the undersigned asked the Veteran to confirm that he was testifying that he had developed respiratory symptomatology such as "spitting up blood," the Veteran clearly confirmed that this was the case.  The Board observes that the Veteran is competent to report these lay-observable symptoms, and the Board takes judicial notice of the fact that such symptoms may be associated with classic signs of tuberculosis.

Therefore, it appears that the Veteran's testimony of recent symptoms indicates a possibly pertinent change in his respiratory medical status since the time of his January 2010 VA examination.  An essential matter in this case is that of determining whether the Veteran has any respiratory disability following the in-service positive PPD test.  The recently reported onset of new respiratory symptoms should be addressed with a new medical examination to permit a competent determination as to whether the Veteran now has a pertinent respiratory diagnosis related to his past positive PPD test.

Additionally, the Board notes that the Veteran's October 2011 Board hearing testimony indicated that the Veteran received VA medical treatment around the years 1990 and 1991 at the Richmond VA Medical Center.  It is not clear that any available documentation of such treatment has yet been sought or obtained with the claims-file.  As VA medical records are constructively of record and must be obtained, the RO/AMC should obtain any available VA treatment records from any pertinent treatment from the identified time period.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain VA treatment records from the Richmond, Virginia VAMC, from around1990 and 1991.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The RO/AMC should schedule the Veteran for a VA examination to address the nature and etiology of the Veteran's claimed tuberculosis.  The examiner must be provided with the Veteran's claims file for review.

a) After examining the Veteran and reviewing the claims file, the examiner should express an opinion as to whether the Veteran currently has a chronic diagnosis of tuberculosis.  The examiner should clearly explain whether the Veteran has a diagnosis of tuberculosis even if the examiner finds that such diagnosis is currently asymptomatic; it is important to determine whether the Veteran has (1) active tuberculosis, (2) an inactive or asymptomatic diagnosis of tuberculosis, or (3) does not have tuberculosis at all.  In answering this question, the examiner should discuss the Veteran's recently reported symptoms such as a hoarse throat and coughing up blood.

b) The examiner should express an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any found manifestation of tuberculosis is causally related to service.

3.  In the interest of avoiding further remand, the RO/AMC should review the examination report findings and opinion to ensure they are based on a review of the claims file, they are responsive to the questions posed above, and that they are accompanied by a rationale.

4.  After completion of the above, the RO/AMC should review the expanded record and determine if the Veteran's claim can be granted.  If any claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


